Citation Nr: 1549910	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-15 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for arthritis of the left knee with limitation of extension.

2.  Entitlement to a disability rating in excess of 20 percent for arthritis of the right knee with limitation of extension.

3.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee prior to December 1, 2010.

4.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee prior to December 1, 2010.

5.  Entitlement to a disability rating in excess of 10 percent for residuals of status-post fracture of left ankle.



REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1986 to July 1993.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the RO that, in pertinent part, denied disability ratings in excess of 30 percent for service-connected arthritis of the left knee with limitation of extension; in excess of 20 percent for service-connected arthritis of the right knee with limitation of extension, in excess of 10 percent for service-connected residuals of status-post fracture of left ankle; in excess of 10 percent for service-connected chondromalacia of the left knee; and in excess of 10 percent for service-connected chondromalacia of the right knee.  The Veteran timely appealed.
 
In November 2014, the Board remanded the matters for additional development.  Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In July 2015, the Board essentially found that the Veteran had recently submitted "pertinent" evidence in June 2015 in support of his increased rating claims; and that no waiver of AOJ consideration, in the first instance, had been provided.  The evidence submitted consisted of computed tomography scans of each knee that were conducted in April 2015, and revealed arthritic changes in each knee joint.  The AOJ was instructed to review all evidence received since the last prior adjudication, and readjudicate the Veteran's claims.  The AOJ was instructed to issue a supplemental statement of the case, if the determination remained unfavorable to the Veteran, and include a summary of the pertinent evidence.  Although VA's Appeals Management Center (AMC) issued a supplemental statement of the case in September 2015, it does not appear that a summary of the recently submitted evidence in June 2015 was listed.

Moreover, in September 2015, the Veteran submitted lay statements from his wife and from a close friend, in support of his increased rating claims; and submitted a medical statement from a co-worker who described the Veteran's current functioning due to arthritic pain in his knees.

In October 2015, VA received additional private treatment records pertaining to each of the Veteran's knees and his left ankle; these records reflect planning for future total knee replacements.  Although VA's rating criteria treat knee replacements differently than other knee disabilities, here again, a waiver of AOJ consideration in the first instance has not been provided. Thus, the Board is left with no choice but to remand the Veteran's claims to the AOJ for consideration, in the first instance, of the newly submitted medical evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c).

To reiterate, the AOJ was previously instructed to issue a supplemental statement of the case, if the determination remained unfavorable to the Veteran, and include a summary of the pertinent evidence.  Although VA's Appeals Management Center (AMC) issued a supplemental statement of the case in September 2015, it does not appear that a summary of the recently submitted evidence in June 2015 was listed and a supplemental statement of the case was not issued addressing all of the evidence received since the last statement of the case or supplemental statement of the case as directed in the prior in the Remand.  

Accordingly, the case is REMANDED for the following action:

1.   Re-adjudicate the claims on appeal, taking into consideration the evidence received by VA in June 2015, in September 2015, and in October 2015. 

2.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC) that lists a summary of the evidence considered-including computed tomography scans of each knee, lay statements from the Veteran's wife and close friend, a medical statement from the Veteran's co-worker, and private treatment records dated in April 2015 and in October 2015.  An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




